Citation Nr: 0524844	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from April 1943 to Ocotber 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran testified before the undersigned Veterans Law 
Judge at a July 2005 Board hearing at the RO.  On September 
9, 2005, the Board found that good or sufficient cause was 
shown under the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c) for this appeal to be advanced on the 
Board's docket. 

In various statements and testimony, the veteran raised the 
issue of entitlement to service connection for tinnitus 
(ringing in the ears).  It does not appear that the RO 
addressed this issue.  Thus, this issue is referred to the 
RO.

The issues of entitlement to service connection for left ear 
hearing loss and for a nervous disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is probative evidence that the veteran was exposed 
to acoustic trauma in service.

2.  The competent medical evidence of record establishes that 
the veteran's post service right ear hearing loss is due to 
active military service, including acoustic trauma in 
service.



CONCLUSION OF LAW

Resolving doubt in the veteran's favor, right ear hearing 
loss was incurred in active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for right ear hearing loss was properly 
undertaken. The Board is confident in this assessment because 
the evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

In his statements and testimony, the veteran contends that he 
sustained acoustic trauma while serving in Europe during WWII 
as a combat engineer.  Specifically, his unit worked in 
demolitions during WWII and they were responsible for blowing 
up bridges, and clearing land mine fields.  He also stated 
that he and a Lieutenant ran over a landmine in their jeep 
and were thrown out.  He asserts that he had hearing loss at 
that time, that gradually returned, but his hearing was never 
the same. The veteran maintains that he had ongoing treatment 
for hearing problems, primarily in his right ear, after 
service with his private doctor, who told his eardrums were 
scarred and put in ear tubes to relieve pressure.  The 
veteran submitted a buddy statement from J.A.D., which 
supports the veteran's statement about running over a 
landmine and being thrown from a jeep during service.  The 
veteran argues that his current hearing loss is the direct 
result of his in-service noise exposure, entitling him to 
service connection. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Initially, the Board finds that the evidence establishes that 
the veteran has bilateral hearing loss.  The initial post 
service medical evidence indicating hearing loss disability 
consist of a VA audio examination reports and medical records 
dated from 1985 to 1987 and a private audio report dated in 
March 1993.  VA audiometric testing showed right ear pure 
tone thresholds of 30, 30, 35, 70 decibels at 500, 1000, 
2000, and 4000 Hz, respectively, with an average of 41.25.  
Speech discrimination was 96 percent in the right ear.  The 
diagnosis was bilateral sensorineural hearing loss.  

The VA medical records report that the veteran had problems 
with his ears since the 1960's and was treated by private 
physician.  It was noted that the veteran was exposed to loud 
noise during WWII service.  The records include a reference 
to an audiogram in the 1960's showing  right ear hearing 
loss.  

Here, the veteran contends that he was exposed to acoustic 
trauma during his combat service in WWII.  Section 1154(b), 
Title 38, United States Code, provides that, in the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 C.F.R. § 3.304(d) (2004) 
(implementing regulation).

The CAVC has held that the provisions of § 1154(b) provide a 
reduced evidentiary burden for combat veterans that relates 
only to the question of service incurrence - that is, the 
question of what happened then - not the question of whether 
the veteran has a current disability or whether a current 
disability is linked to the incident in service, as to both 
of which questions competent medical evidence is required. 
Huston v. Principi, 17 Vet. App. 195, 205 (2003); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999). "Section 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition." Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The Board finds that this testimony is credible and is 
consistent with the conditions of service.  Since the veteran 
is a combat veteran, the Board finds that he has met the 
evidentiary burden to establish an in-service occurrence of 
hearing loss.  38 U.S.C.A. § 1154(b) (West 2002).  In light 
of the veteran's service and the supportive buddy statement, 
the Board finds that the record corroborates the veteran's 
assertion of being exposed to acoustic trauma in service.    

The medical evidence shows that the veteran currently has 
hearing loss and that he was exposed to loud noises in 
service.  Further, although the VA medical records do not 
specifically relate the right ear hearing loss to service, 
the records show that the veteran reported right ear problems 
and hearing loss dating to the early 1950's.  The Board finds 
this to show continuity of treatment.  The Board also finds 
this credible under the specific circumstances of this case, 
and finds further, that the veteran's right ear hearing loss 
disability is consistent with the circumstances of service.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In other 
words, the evidence of record presents a reasonable basis for 
concluding that a right ear hearing loss disability was 
incurred in active service.  Hence, resolving any reasonable 
doubt in favor of the veteran, the Board concludes that his 
right ear hearing loss disability was incurred in service. 
Accordingly, service connection for for right ear hearing 
loss is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.385.


ORDER

Entitlement to service connection for right ear hearing loss 
disability is granted, subject to the rules and payment of 
monetary benefits.


REMAND

Upon review, the Board observes that the veteran contends 
that he now has left ear hearing loss and this is related to 
the acoustic trauma in service.  Furthermore, the veteran 
contends that he has a nervous disorder as a result of his 
combat service; however, he has not received treatment for 
such.

In view of the veteran's testimony as to his nervous 
symptoms, the Board finds that a VA neuropsychiatric 
examination is warranted.  Further, in view of the veteran's 
acoustic trauma during service, the grant of service 
connection for right ear hearing loss above, and the current 
diagnosis of bilateral hearing loss, the Board finds that a 
VA audiological examination is warranted.  VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous medical examination in order to determine the 
nature and etiologies of the veteran's disabilities.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
neuropsychiatric examination to determine 
the nature and etiology of any nervous 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to 
the examination of the veteran.  The 
examiner should address the following 
questions:

What is the diagnosis of any current 
nervous disorder?
If the veteran has a current nervous 
disorder, is it at least as likely as not 
(i.e., probability of at least 50 
percent) that it had its onset in 
service?

The examiner must provide in detail the 
reasons and bases for any medical opinion 
given.  If it is not feasible to answer a 
particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

2.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of left ear hearing 
loss.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to 
the examination of the veteran.  The 
examiner should provide a statement as 
whether it is at least as likely as not 
that the veteran's left ear hearing loss 
that it had its onset in service?  The 
examiner must provide in detail the 
reasons and bases for any medical opinion 
given.  If it is not feasible to answer a 
particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

3.  Thereafter, the AMC must review the 
examination report upon receipt.  If it 
is inadequate for any reason or if the 
examiner(s) did not answer all questions 
specifically and completely, return it 
for revision.

4.  Thereafter the AMC must readjudicate 
these issues.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of 
all relevant actions taken, a summary of 
the relevant evidence and a discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


